McCarthy, J.
Appeals from two orders of the Family Court of St. Lawrence County (Morris, J.), entered June 2, 2014, which granted petitioner’s applications, in two proceedings pursuant to Family Ct Act article 10, to, among other things, temporarily remove the subject child from respondent’s custody.
In March 2014, petitioner commenced these two proceedings on allegations that respondent violated an order of protection and neglected the child (born in 2010). Petitioner requested that the child be removed from respondent’s care and, following a hearing pursuant to Family Ct Act § 1027, Family Court ordered the temporary removal of the child and placement with petitioner. Respondent appeals.
During the pendency of these appeals, Family Court has adjudicated the child to be neglected by respondent and placement was continued with petitioner. Given this subsequent order, respondent’s appeals from the prior temporary orders of removal have been rendered moot, and they do not fall into the exception to that doctrine (see Matter of Brandon WW. [Kimberley WW.], 116 AD3d 1108, 1109 [2014]; Matter of Mary YY. [Albert YY.], 98 AD3d 1198, 1198 [2012]; Matter of Cali L., 61 AD3d 1131, 1133 [2009]).
*1090Lahtinen, J.P., Egan Jr., Lynch and Clark, JJ., concur. Ordered that the appeals are dismissed, as moot, without costs.